DAVIDSON, Judge.
Destroying private property is the offense, with punishment assessed at sixty days in jail and a fine of $200.
Art. 1350, Vernon’s P.C., makes it unlawful for one to wil-fully injure or destroy the property of another. The value of the property destroyed or the extent of the injury inflicted thereon determines the punishment to be assessed.
Here, the information charged that appellant wilfully destroyed a tire belonging to E. W. McCain, which tire was of the value of $35.
*512It was the state’s testimony that the tire was destroyed by cutting it with a knife.
There is no testimony showing the value of the tire or the extent of the injury thereupon inflicted.
Without such proof the state has not made a case.
The evidence is insufficient to support the verdict.
The judgment is reversed and the cause is remanded.